                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           NORTHERN DIVISION

                               No. 2:18-CR-00037-FL-5

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )
                                             )     ORDER TO SEAL
JOEY WAYNE CHAMBERS, JR.,                    )
                                             )
              Defendant.                     )

       This matter coming on and being heard through the undersigned U.S. District Court

Judge upon Defendant’s Motion to Seal Defendant’s Motion for Downward Departure and

Variance and Incorporated Memorandum of Law, Docket Entry Number 268, filed on

February 12, 2020, is made for good cause;

       IT IS HERBY ORDERED, ADJUDGED AND DECREED that Defendant’s

Motion for Downward Departure and Variance and Incorporated Memorandum of Law,

Docket Entry Number 268, be sealed.

       This _____
             12th day of February, 2020.

                                    _________________________________________
                                     THE HONORABLE LOUISE W. FLANAGAN
                                              United States District Judge
